EXHIBIT 10.22

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

This Amendment No. 2 to EMPLOYMENT AGREEMENT (the “Amendment”) is executed as of
February 18, 2010, by and between Cohen Brothers, LLC, a Delaware Limited
Liability Company (the “Company”), and Joseph W. Pooler, Jr. (the “Executive”).

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of May 7, 2008, as amended by Amendment No. 1 to Employment Agreement dated as
of February 20, 2009 (as amended, the “Existing Agreement”);

WHEREAS, the Company completed a transaction, on December 16, 2009 (the
“Merger”), which resulted in the Company becoming a subsidiary of Cohen &
Company, Inc. (formerly known as Alesco Financial Inc.), a publicly traded
Maryland corporation (“Parent”);

WHEREAS, the Company and Executive desire to enter into this Amendment No. 2 to
amend certain terms of the Existing Agreement effective December 17, 2009;

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

Section 1. Amendment to Section 1. The first sentence of Section 1 shall be
amended and restated to read as follows:

“The Company hereby employs the Executive, and the Executive hereby accepts such
employment, for an initial term commencing as of the Effective Date and
continuing through December 31, 2012.”

Section 2. Amendment to Section 3.1. Section 3.1 shall be amended and restated
in its entirety to read as follows:

“3.1 Salary. The Company shall pay the Executive during the Term a salary at a
minimum rate of $400,000 per annum for the period beginning on December 17, 2009
through December 31, 2010 (the “Annual Salary”), in accordance with the
customary payroll practices of the Company applicable to senior executives. For
each year thereafter, the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of Parent shall review the Executive’s Annual Salary
and may provide for such increases therein as it may, in its discretion, deem
appropriate. (Any such increased salary shall constitute the “Annual Salary” as
of the time of the increase.)”

Section 3. Amendment to Section 3.2. Section 3.2 shall be amended and restated
in its entirety as follows:

“3.2 Bonus. During the Term, in addition to the Base Salary, for each fiscal
year of the Company ending during the Term, the Executive shall have the
opportunity to receive an annual bonus in an amount and on such terms to be
determined by the Compensation Committee of the Board (“Performance Bonus”). The
Compensation Committee of the Board shall further have the discretion to grant
Executive annual bonuses in such amounts and on such terms as it shall determine
in its sole discretion. Notwithstanding the foregoing, Executive shall be
entitled to receive a bonus in the aggregate amount of not less than $300,000
with respect to Executive’s performance in 2010 (pro-rated if Executive is
employed by the Company for less than the entire calendar year of the Company by
multiplying such bonus by a fraction (x) the numerator of which is the number of
days in the calendar year preceding the termination and (y) the denominator of
which is 360). Nothing contained in the foregoing shall limit the Executive’s
eligibility to receive any other bonus under any other bonus plan, stock option
or equity–based plan, or other policy or program of Parent or the Company. With
respect to Executive’s performance in 2009, the Company shall pay to Executive a
bonus of $700,000.00.”



--------------------------------------------------------------------------------

Nothing contained in the foregoing shall limit Executive’s eligibility to
receive any other bonus under any other bonus plan, stock option or equity-based
plan, or other policy or program of Parent, the Company or any affiliate of
Parent or the Company.”

Section 4. Amendment to Section 3.3. Section 3.3 shall be amended and restated
as follows:

“3.3 Equity Incentive Compensation. Executive shall be entitled to participate
in any equity compensation plan of the Company or Parent in which he is eligible
to participate, and may, without limitation, be granted in accordance with any
such plan options to purchase shares of common stock, shares of restricted
stock, and other equity awards in the discretion of the Compensation Committee.”

Section 5. Amendment to Section 5.2(b). Section 5.2(b) shall be amended and
restated as follows:

“(b) The Company may terminate the Executive’s employment and the Executive may
terminate the Executive’s employment with the Company at any time for any reason
or no reason. If the Company terminates the Executive’s employment (and the
termination is not covered by Section 4 or 5.1), the Executive terminates his
employment for Good Reason, or the Company does not renew this Agreement as
described in Section 1:

(i) the Executive shall receive a single-sum payment equal to accrued but unpaid
Annual Salary and other benefits (including any bonus for a calendar year
completed before termination) earned and accrued under this Agreement prior to
the termination of employment (and reimbursement under this Agreement for
expenses incurred prior to the termination of employment);

(ii) the Executive shall receive a single-sum payment of an amount equal to 3.0
times (a) the average of the Annual Salary amounts paid to Executive over the
three calendar years prior to the date of Termination, (b) if less than three
years have elapsed between the date of this Agreement and the date of
Termination, the highest Annual Salary paid to Executive in any calendar year
prior to the date of Termination, or (c) if less than 12 months have elapsed
from the date of this Agreement to the date of termination, the highest Annual
Salary received in any month times 12;

 

2



--------------------------------------------------------------------------------

(iii) all outstanding unvested equity-based awards (including without limitation
stock options and restricted stock) held by the Executive shall fully vest and
shall become immediately exercisable, as applicable;

(iv) pay for outplacement assistance appropriate for Executive’s position
(purchased through Company) with a reputable provider, for a period of one year
immediately following termination, not to exceed $25,000; and

(v) continued family coverage, without incremental cost to Executive, in Company
sponsored health and dental plans at current cost for the 9 month period
following termination of employment with the Company— for avoidance of doubt,
and as permitted by applicable laws, this does not include (and will be in
addition to) the required eligible COBRA period.

Unless the payment is required to be delayed pursuant to Section 7.13(b) below,
the cash amounts payable to the Executive under this Section 5.2(b) shall be
paid to the Executive within 60 days following the date of his termination of
employment with the Company pursuant to this Section 5.2(b).”

Section 6. Amendment to Section 5.3. Section 5.3 shall be amended and restated
in its entirety to read as follows:

“5.3 Change of Control. Without duplication of the foregoing, upon a “Change of
Control” (as defined below) while the Executive is employed, all outstanding
unvested equity-based awards shall fully vest and shall become immediately
exercisable, as applicable. If the Executive terminates his employment with the
Company within the twelve-month period following a Change of Control, such
termination shall be deemed a termination by the Executive for Good Reason
covered by Section 5.2; provided, however, Executive’s right to terminate this
Agreement and receive the benefits set forth in Section 5.2(b) shall be
conditioned on Executive’s being available to provide transition services for up
to twelve months following such Change of Control, at the request of Company and
for the compensation and benefits provided to Executive immediately prior to
such termination.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), but excluding Daniel G. Cohen, Christopher Ricciardi, Parent, the
Company, any entity or person controlling, controlled by or under common control
with Daniel G. Cohen, Christopher Ricciardi, Parent, the Company, any employee
benefit plan of Parent, the Company or any such entity, and Executive and any
“group” (as such term is used in Section 13(d)(3) of the Exchange Act) of which
the Executive is a member) is or becomes the “beneficial owner” (as defined in
Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities of
Parent representing 30% or more of either (A) the combined voting power of
Parent’s then outstanding securities or (B) the then outstanding common stock of
Parent (in either such case other than as a result of an acquisition of
securities directly from Parent, the Company or any of their respective
subsidiaries); provided, however, that, in no event shall a Change in Control be
deemed to have occurred upon an initial public offering or a subsequent public
offering of the common stock of Parent under the Securities Act of 1933, as
amended; or

(ii) any consolidation or merger of Parent where the stockholders of Parent,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, shares representing in
the aggregate 50% or more of the combined voting power of the securities of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any);

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of Parent, other than a
sale or disposition by Parent of all or substantially all of Parent’s assets to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by “persons” (as defined above) in substantially the same
proportion as their ownership of Parent immediately prior to such sale or
(B) the approval by stockholders of Parent of any plan or proposal for the
liquidation or dissolution of Parent; or

(iv) the members of the Board of Directors of Parent at the beginning of any
consecutive 24-calendar-month period (the “Incumbent Directors”) cease for any
reason other than due to death to constitute at least a majority of the members
of the Board of Directors of Parent; provided that any director whose election,
or nomination for election by Parent’s stockholders, was approved by a vote of
at least a majority of the members of the Board of Directors of Parent then
still in office who were members of the Board of Directors of Parent at the
beginning of such 24-calendar-month period, shall be deemed to be an Incumbent
Director.”

 

4



--------------------------------------------------------------------------------

Section 7. Amendment to Section 5.4. Section 5.4 shall be amended and restated
as follows:

“5.4 Parachutes. If any amount payable to or other benefit receivable by the
Executive pursuant to this Agreement would be deemed to constitute a Parachute
Payment (as defined below), alone or when added to any other amount payable or
paid to or other benefit receivable or received by the Executive which is deemed
to constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then the Parachute Payments shall be reduced (but
not below zero) so that the maximum amount of the Parachute Payments (after
reduction) shall be one dollar ($1.00) less than the amount which would cause
the Parachute Payments to be subject to the excise tax imposed by Section 4999
of the Code. Any such reduction shall be made by first reducing severance
benefits (if any). Notwithstanding the foregoing, if the reduction of Parachute
Payments under this Section 5.4 would be equal to or greater than $50,000, then
there shall be no such reduction and the full amount of the Parachute Payment
shall be payable. “Parachute Payment” shall mean a “parachute payment” as
defined in Section 280G of the Code. The calculation under this Section 5.4
shall be as determined by the Company’s accountants.

Unless the payment is required to be delayed pursuant to Section 7.14(b) below,
any additional payment payable to the Executive pursuant to this Section shall
be paid by the Company to the Executive within 5 days of receipt of the
Company’s accountants’ determination, which such determination shall be made to
the Company within 30 days of any event requiring payment to the Executive
hereunder.”

Section 8. Amendment to Section 7. Section 7 shall be amended to add the
following Sections 7.13, 7.14 and 7.15 as follows:

“7.13 Section 409A.

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
section 409A. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of payment.

 

5



--------------------------------------------------------------------------------

(b) Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of the Executive’s termination of employment, the
Executive is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board (or its delegate) in its sole discretion in accordance with its
“specified employee” determination policy, then all cash severance payments
payable to the Executive under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six months following the Executive’s “separation from
service” with the Company (or any successor thereto). The postponed amounts
shall be paid to the Executive in a lump sum within 30 days after the date that
is 6 months following the Executive’s “separation from service” with the Company
(or any successor thereto). If the Executive dies during such six-month period
and prior to payment of the postponed cash amounts hereunder, the amounts
delayed on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after Executive’s death.
If any of the cash payments payable pursuant to this Agreement are delayed due
to the requirements of section 409A of the Code, there shall be added to such
payments interest during the deferral period at an annualized rate of interest
equal to 5%.

(c) Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the Executive’s lifetime (or during a short period
of time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of all
eligible expense will be made on or before the last day of the taxable year
following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to the liquidation or exchange for another benefit.
Any tax gross up payments to be made hereunder shall be made not later than the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the related taxes are remitted to the taxing authority.”

7.14 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the covenants herein are reasonable in temporal scope and in all other
respects. If it is determined that any of the provisions of this Agreement,
including, without limitation, any of the covenants herein, or any part thereof,
is invalid or unenforceable, the remainder of the provisions of this Agreement
shall not thereby be affected and shall be given full effect, without regard to
the invalid portions.

 

6



--------------------------------------------------------------------------------

7.15 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the covenants
set forth in Section 6, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.”

Section 9. Waiver of Good Reason Termination in Connection with Merger.
Notwithstanding the provisions of Section 5.3 of the Existing Agreement, the
Change of Control as a result of the Merger shall be deemed not to constitute a
termination of the Agreement for Good Reason; provided, however, that all
outstanding equity-based awards held by the Executive at the time of the Merger
shall be deemed fully vested and immediately exercisable as of the time of the
Merger, including restricted stock units granted to the Executive on October 1,
2009 (the “RSUs”). Upon written request of the Executive, shares that are
deliverable to the Executive upon exercise of the RSUs may be delivered net of
taxes. Executive acknowledges that he has received additional consideration in
exchange for such waiver.

IN WITNESS WHEREOF, this Amendment No. 2 to the Employment Agreement has been
duly executed as of the date first written above.

 

COHEN BROTHERS, LLC By:  

/s/ CHRISTOPHER RICCIARDI

Name:   Christopher Ricciardi Its:   President

            /s/ JOSEPH W. POOLER, JR.

Joseph W. Pooler, Jr.

 

7